EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Bruce A. Chatman  on 7/27/2022.
In claims: Please replace current amendment with below amendment for claims:


















1. (Currently Amended) A computer-implemented method for improving data indexing in a group-based communication platform, the group-based communication platform having a computed collection and one or more live collections, the computer-implemented method comprising:
 generating, by a server circuitry, a new collection at a snapshot time point, wherein the new collection comprises a plurality of shards based at least in part on one or more of a channel identification, a team identification, or a group identification, wherein individual shards of the plurality of shards store message data related to a plurality of existing electronic messages associated with the group-based communication platform and at least one index file associated with the message data;
associating, by the server circuitry, a collection manager with the new collection, the collection manager having a read alias and a write alias pointing to the computed collection and the one or more live collections; 
retrieving, by the server circuitry, a plurality of electronic messages from the computed collection and the one or more live collections, each electronic message having a message generation timestamp indicating a message generation time point before the snapshot time point; 
writing, by the server circuitry, the plurality of electronic messages to the new collection, the writing being completed at a cut-over time point; 
synchronizing, by the server circuitry, the new collection with the one or more live collections based on the plurality of electronic messages by:
retrieving one or more modified electronic messages, each modified electronic message having a message modification timestamp indicating a message modification time point between the snapshot time point and the cut-over time point; 
writing the one or more modified electronic messages to the new collection;
identifying an electronic message of the plurality of electronic messages and the one or more modified electronic messages with the message generation timestamp that 2/13P10018US1/S392-0011USexceeds a time period associated with a data retention policy of the group-based communication platform; and 
removing the electronic message from the new collection; and
 replacing the computed collection and at least one live collection of the one or more live collections with the new collection by redirecting the read alias and the write alias from the computed collection and the at least one live collection to the new collection and removing the computed collection and the at least one live collection from the group-based communication platform.  

2-3. (Canceled)

4. (Currently Amended) The computer-implemented method of Claim 1 

5. (Previously Presented) The computer-implemented method of Claim 1, wherein the computed collection comprises a plurality of index files, the plurality of index files being associated with a plurality of existing electronic messages, the plurality of existing electronic messages being generated prior to a second pre-determined time period before the snapshot time point.  

6. (Previously Presented) The computer-implemented method of Claim 1, further comprising: identifying, by the server circuitry, the at least one live collection associated with the plurality of electronic messages from the one or more live collections; and disconnecting, by the server circuitry, the at least one live collection from the read alias and the write alias. 
 
7. (Previously Presented) The computer-implemented method of Claim 1, further comprising: retrieving a retention policy associated with the plurality of electronic messages from a database associated with the group-based communication platform.  

8. (Currently Amended) An apparatus for improving data indexing in a group-based communication platform, the group-based communication platform having a computed collection and one or more live collections, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: 
generate, by a server circuitry, a new collection at a snapshot time point, wherein the new collection comprises a plurality of shards based at least in part on one or more of a channel identification, a team identification, or a group identification, wherein individual shards of the plurality of shards store message data related to a plurality of existing electronic messages associated with the group-based communication platform and at least one index file associated with the message data;
associate, by the server circuitry, a collection manager with the new collection, the collection manager having a read alias and a write alias pointing to the computed collection and the one or more live collections;
 retrieve, by the server circuitry, a plurality of electronic messages from the computed collection and the one or more live collections, each electronic message having a message generation timestamp indicating a message generation time point before the snapshot time point; 
write, by the server circuitry, the plurality of electronic messages to the new collection, the writing being completed at a cut-over time point;
 4/13P10018US1/S392-0011USsynchronize, by the server circuitry, the new collection with the one or more live collections based on the plurality of electronic messages by: 
retrieving one or more modified electronic messages, each modified electronic message having a message modification timestamp indicating a message modification time point between the snapshot time point and the cut-over time point; 
writing the one or more modified electronic messages to the new collection;
identifying an electronic message of the plurality of electronic messages and the one or more modified electronic messages with the message generation timestamp that exceeds a time period associated with a data retention policy of the group-based communication platform; and 
removing the electronic message from the new collection; and 
replace the computed collection and at least one live collection of the one or more live collections with the new collection by redirecting the read alias and the write alias from the computed collection and the at least one live collection to the new collection and remove the computed collection and the at least one live collection from the group-based communication platform.  

9-10. (Canceled)

11. (Currently Amended) The apparatus of Claim 8 

12. (Previously Presented) The apparatus of Claim 8, wherein the computed collection comprises a plurality of index files, the plurality of index files being associated with a plurality of 5/13P10018US1/S392-0011USexisting electronic messages, the plurality of existing electronic messages being generated prior to a second pre-determined time period before the snapshot time point.  

13. (Previously Presented) The apparatus of Claim 8, wherein the at least one non- transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: identify, by the server circuitry, the at least one live collection associated with the plurality of electronic messages from the one or more live collections; and disconnect, by the server circuitry, the at least one live collection from the read alias and the write alias. 
 
14. (Previously Presented) The apparatus of Claim 8, wherein the at least one non- transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to further: retrieve the data retention policy associated with the plurality of electronic messages from a database associated with the group-based communication platform. 
 
15. (Currently Amended) A computer program product for improving data indexing in a group-based communication platform, the group-based communication platform having a computed collection and one or more live collections, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: 
generate, by a server circuitry, a new collection at a snapshot time point, wherein the new collection comprises a plurality of shards based at least in part on one or more of a channel identification, a team identification, or a group identification, wherein individual shards of the plurality of shards store message data related to a plurality of existing electronic messages associated with the group-based communication platform and at least one index file associated with the message data;
associate, by the server circuitry, a collection manager with the new collection, the collection manager having a read alias and a write alias pointing to the computed collection and the one or more live collections; 
retrieve, by the server circuitry, a plurality of electronic messages from the computed collection and the one or more live collections, each electronic message having a message generation timestamp indicating a message generation time point before the snapshot time point; 
6/13P10018US1/S392-0011USwrite, by the server circuitry, the plurality of electronic messages to the new collection, the writing being completed at a cut-over time point; 
synchronize, by the server circuitry, the new collection with the one or more live collections based on the plurality of electronic messages by:
 retrieving one or more modified electronic messages, each modified electronic message having a message modification timestamp indicating a message modification time point between the snapshot time point and the cut-over time point; 
writing the one or more modified electronic messages to the new collection;
identifying an electronic message of the plurality of electronic messages and the one or more modified electronic messages with the message generation timestamp that exceeds a time period associated with a data retention policy of the group-based communication platform; and 
removing the electronic message from the new collection; and 
replace the computed collection and at least one live collection of the one or more live collections with the new collection by redirecting the read alias and the write alias from the computed collection and the at least one live collection to the new collection and remove the computed collection and the at least one live collection from the group-based communication platform.  

16-17. (Canceled)

18. (Currently Amended) The computer program product of Claim 15 
 
19. (Previously Presented) The computer program product of Claim 15, wherein the computed collection comprises a plurality of index files, the plurality of index files being associated with a plurality of existing electronic messages, the plurality of existing electronic messages being generated prior to a second pre-determined time period before the snapshot time point.  

20. (Currently Amended) The computer program product of Claim 15, wherein the computer-readable program code portions comprising the executable portion 

21. (Previously Presented) The apparatus of Claim 8, wherein a modified electronic message comprises modified metadata that is different from metadata associated with an original electronic message corresponding to the modified electronic message.  

22. (Previously Presented) The computer program product of Claim 15, wherein a modified electronic message comprises modified metadata that is different from metadata associated with an original electronic message corresponding to the modified electronic message.







Allowable Subject Matter
Claims 1, 5-8, 11-15, 18-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
generate, by a server circuitry, a new collection at a snapshot time point, wherein the new collection comprises a plurality of shards based at least in part on one or more of a channel identification, a team identification, or a group identification, wherein individual shards of the plurality of shards store message data related to a plurality of existing electronic messages associated with the group-based communication platform and at least one index file associated with the message data;
retrieving, by the server circuitry, a plurality of electronic messages from the computed collection and the one or more live collections, each electronic message having a message generation timestamp indicating a message generation time point before the snapshot time point; writing, by the server circuitry, the plurality of electronic messages to the new collection, the writing being completed at a cut-over time point; synchronizing, by the server circuitry, the new collection with the one or more live collections based on the plurality of electronic messages by: retrieving one or more modified electronic messages, each modified electronic message having a message modification timestamp indicating a message modification time point between the snapshot time point and the cut-over time point; writing the one or more modified electronic messages to the new collection; identifying an electronic message of the plurality of electronic messages and the one or more modified electronic messages with the message generation timestamp that 2/13P10018US1/S392-0011USexceeds a time period associated with a data retention policy of the group-based communication platform; and removing the electronic message from the new collection; and  replacing the computed collection and at least one live collection of the one or more live collections with the new collection by redirecting the read alias and the write alias from the computed collection and the at least one live collection to the new collection and removing the computed collection and the at least one live collection from the group-based communication platform.  
















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169